DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 01/20/2021, with respect to the finality of the previous office action have been fully considered and are persuasive.  As stated in the miscellaneous communication mailed on 12/30/2020, the finality of the office action mailed on 10/30/2020 is withdrawn.  Therefore, the response filed on 01/20/2021 is a response to a non-final rejection. 
Applicant’s arguments, see Page 6 of the response, filed 01/20/2021, with respect to the objection to Claims 22-23 and the rejections made under 35 U.S.C. §112(a), have been fully considered and are persuasive.  The informalities have been removed from Claims 22-23, and the new matter has been removed from the claims.  Therefore, the objection to Claims 22-23 and the rejections made under 35 U.S.C. §112(a) have been withdrawn. 
Applicant’s arguments regarding the rejections made under 35 U.S.C. §102(a)(1) and §103 have been considered but are moot due to the Examiner’s Amendment to Claims 1, 8, and 15.  After further consideration of the prior art, it is determined that Claim 19 is not disclosed by the prior art and thus contains allowable subject matter.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham (Reg. No: 70,951) on 05/04/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, Line 11, “the cooling passage” has been changed to –the internal cooling passage--.
In Claim 1, Line 12, “parallel to the radially inner side; and” has been changed to –parallel to the radially inner side, wherein the internal cooling passage is oriented to jet cooling air into each of the gaps against one of the first and second circumferential sides; and--.
In Claim 8, Line 13, “the cooling passage” has been changed to –the internal cooling passage--.
In Claim 8, Line 14, “parallel to the radially inner side; and” has been changed to –parallel to the radially inner side, wherein the internal cooling passage is oriented to jet cooling air into each of the gaps against one of the first and second circumferential sides; and--.
In Claim 15, Line 9, “parallel to the radially inner side.” has been changed to –parallel to the radially inner side, wherein the internal cooling passage is oriented to jet cooling air into a gap against the other of the sloped first and second circumferential sides.--.
Claim 19 has been cancelled.
In Claim 20, Line 1, “claim 19” has been changed to –claim 15--.
The above changes have been made to clarify that the cooling passage in Claim 1, Line 11 and Claim 8, Line 13 refers to the claimed internal cooling passage and to bring allowable subject matter present in Claim 19 into independent Claims 1, 8, and 15.  After further 
Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-16, 18, and 20-25 are allowed.  The following is an examiner’s statement of reasons for allowance: After further consideration of the prior art, the limitations of Claim 19 are not disclosed by the prior art.  Liang discloses an internal cooling passage oriented to bring cooling fluid to blanket the radially inward surface of the seal segment, not to jet cooling fluid into the gap against a side of an adjacent seal segment.  In addition, no motivation exists to modify Liang, since doing so would change the operation of Liang essentially from film cooling to impingement cooling, and the rest of the prior art fails to disclose the claimed seal structure having seal arc segments with an internal cooling passage opening at a first slope and extending along an axis that is parallel to a radially inner side of said seal arc segment.  Therefore, Claims 1, 8, and 15 (and all of their dependent claims), which are now amended to include the limitations of Claim 19, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745